Citation Nr: 18100164
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-38 536
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for a back disability is denied.  
FINDING OF FACT
The probative competent evidence is against a finding that a current back disability was caused or aggravated by active duty service.  
CONCLUSION OF LAW
The criteria for entitlement to service connection for a back disability have not been satisfied.  38 U.S.C. §§ 1111, 1131, 5017 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).   
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Army from April 1985 to May 1985, and he was discharged due to injuries from a fall.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 
In June 2017 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.
The Board notes that the Veterans representative has contended that the September 2014 VA examination is inadequate because it did not consider all of the Veterans symptomatology and because the Veteran took issue with the examiners conclusion that the Veterans back pain resolved at separation from service.  However in this case the VA examination was based on an in-person interview of the Veteran as well as a physical examination.  The Veteran was provided the opportunity to describe his symptoms to the VA examiner, which was explained to him before the start of the examination.  During the examination the Veteran pointed to his back when describing his pain symptoms, and he exhibited guarding.  Moreover, the VA examiner referenced a May 1985 service treatment note in finding that the Veterans condition improved at separation from service.  Although the Veteran may disagree with this finding, the objective treatment evidence from May 1985 showed physical improvement since the accident.  Therefore, the Board has considered the Veterans contentions but finds that the VA examination is adequate for determining entitlement to service connection and is consistent with the other objective evidence in the record.  
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C. § 1111.
To rebut the presumption of sound condition upon entry into service under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 
To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).
The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).
The Veteran essentially contends that he has a spinal disability that resulted from his active duty service.  In this case, the Veteran specifically denied having any arthritis or back pain prior to service when he went to the VA examination and when he testified at the Board hearing.  Thus, the presumption of soundness will attach unless clear and unmistakable evidence shows that a low back disability preexisted service and was not aggravated by service.  See 38 U.S.C. § 1111, 38 C.F.R. § 3.304(b).  For the following reasons, these high standards for rebutting the presumption of soundness have been met in this case.
While the Veteran was in active duty service, he reported in his Report of Medical History at his entrance examination in March1985 that he had a history of back pain.  The following month the Veteran fell down stairs and injured himself; he asserted that he was offered surgery for his back but he declined due to his young age.  A May 1985 service treatment note indicated that the Veteran was involved in a motor vehicle accident three weeks prior to entering service causing low back pain.  The Veteran continued to receive conservative treatment during service before being medically discharged for his low back disability.
In light of the above, the Board finds that clear and unmistakable evidence shows that the Veterans low back disability preexisted active duty service.  There is also clear and unmistakable evidence that the preexisting disorder was not aggravated by service.  In this regard, after the fall in service a May 1985 service treatment record indicates that the Veterans back pain [c]ompletely improved to pre entry pain level and that while the Veteran reported back pain, there were no objective findings.  A physician cleared the Veteran for full duty at that time, noting that there was no significant orthopedic problem.  A September 2014 VA examiner specifically found that the Veterans post-fall back pain improved in the one month after the fall to the point that treatment was stopped.  The examiner also found that the spondylolisthesis noted during service healed and was no longer present.  Given the above, service connection is not warranted.  
The Board notes that even if the Veteran were presumed sound upon entry into service, service connection would still not be warranted.  
As it pertains to a present disability, the Board finds that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease.  Therefore, the Board finds that there is a current disability for service connection purposes.
As it pertains to an in-service event or injury, the Board notes that in the March 1985 Report of Medical History, the Veteran specifically reported having back pain, and as noted, he described having a motor vehicle accident causing low back pain three weeks prior to entering active duty.  He also fell down stairs in May 1985 and he reported having back and joint pain.  He was offered medication and surgery, but he declined.  He was referred to physical therapy and was given temporary work restrictions.  Given the Veterans lay statements and fall in service, the Board finds that there has been an in-service event or injury for service-connection purposes.
As it pertains to a nexus between the Veterans active duty service and his current disability, the Board finds that the evidence is negative to his claim.  In September 2014 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with a resolved spinal strain, spondylolisthesis, and degenerative disc disease and degenerative joint disease.  The Veteran reported that his back pain began after a fall during service in May 1985, and that he declined surgery and was discharged from service that month.  He asserted that he went to prison after this wherein he received conservative treatment for back pain, but that his back pain was a two on a pain scale of one to ten.  He indicated that his back pain worsened with specific movements and that he was not employed but was seeking work.  On physical examination the Veteran had a painful, but full, range of motion in the spine and extremities, and while he had some guarding in the spine it did not result in an abnormal gait or muscle spasms.  His sensation and reflexes were normal.  The VA examiner observed that the films of the spine did not show a current spondylolisthesis diagnosis.  
At the conclusion of the examination, the VA examiner opined that it was less likely than not that the Veterans current disability was caused by the claimed in-service event or injury.  In making this determination the Board considered the Veterans lay statements but found that his spine improved within one month of the fall and that he declined surgery; the examiner noted that the Veteran stopped his medication at separation from service and that he had one-sided spondylolisthesis which was not present on examination.  Moreover, the VA examiner noted that the Veteran received only conservative treatment for the spine after separation which helped according to the Veteran.  The VA examiner indicated that the in-service diagnosis of spondylolisthesis was likely a congenital condition and that his current spinal disability was likely mild degenerative joint disease and degenerative disc disease which was normal for the Veterans age.  He concluded that it was unlikely that the current back pain complaint was caused by or made worse by the in-service fall.  
After a review of the evidence, the Board affords great weight to the VA examiners opinion.  This opinion is given great weight because it is based on an interview of the Veteran, a physical examination, and a review of the claims file.  Moreover, the VA opinion references in-service treatment notes and the Veterans lay statements to support the conclusions reached.  Although the Veteran has asserted that he did not have back pain prior to service, the Report of Medical History at entrance to service notes back pain.  Regardless, the VA examiner concluded that his in-service fall did not cause or aggravate his current spinal disability.  It should be noted that examination revealed the Veteran does not currently have spondylolisthesis, the condition diagnosed on X-ray during service.  Thus, service connection cannot be warranted for that disability.  The Veteran has not provided additional evidence to suggest a nexus between his current disability and active duty service, and the available evidence does not support a nexus finding.  In addition to the VA examiners opinion, the Board notes that his treatment from the Department of Corrections was conservative, but also that the Veteran did not report having back pain until around 2000, which was more than 15 years after separation from service.  Incidentally the Board notes that the Veteran has kidney stones, which may be linked to his back pain.  
While the Veteran believes that his current low back disability was caused or worsened beyond its natural progression in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the causation and worsening of his low back disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the causation and worsening of his low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the causation and worsening of his low back disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.  The Board notes that there is no contrary medical opinion in the evidence of record.







(CONTINUED ON NEXT PAGE)
For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

